IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

SPENCER BAKER,                   )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D15-5501
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed July 19, 2017.

Appeal from the Circuit Court for
Highlands County; James A. Yancey,
Judge.

Amanda Peterson of Law Offices of
Peterson, P.A., Mulberry, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             In this Anders1 appeal, Spencer Baker appeals the revocation of his

probation and resulting sentence. Because we find no issues with arguable merit, we

affirm.

             After we previously affirmed Mr. Baker's judgment and sentence, Mr.

Baker filed a timely motion for rehearing, in which he alleged that he was never

provided with a copy of the record on appeal. On March 24, 2017, we granted Mr.



             1
                 Anders v. California, 386 U.S. 738 (1967).
Baker's motion for rehearing and withdrew our per curiam opinion filed on January 25,

2017. Baker v. State, 42 Fla. L. Weekly D693, D693 (Fla. 2d DCA Mar. 24, 2017). We

ordered Mr. Baker's appointed counsel, Amanda Peterson, to provide the complete

record to Mr. Baker and allowed Mr. Baker sixty days from the date of the March 24

order to file an initial brief. Id. Ms. Peterson complied with our March 24 order and

certified to this court on March 10, 2017,2 that she transmitted the record to Mr. Baker.

However, Mr. Baker failed to file an initial brief or any motions within the allotted time

period.

              Accordingly, we independently reviewed this Anders appeal in the

absence of a pro se initial brief for any issues of arguable merit. See Collando-Pena v.

State, 141 So. 3d 229, 231 (Fla. 1st DCA 2014) ("Once the period for filing and serving

a pro se brief has expired, the appeal is perfected, and the appellate court assumes the

duty . . . to conduct an independent review for arguable issues apparent on the face of

the record."). Finding none, we affirm the order revoking Mr. Baker's probation and the

resulting sentence. Additionally, this court will not entertain further motions for

rehearing in this appeal because of Mr. Baker's failure to file a brief as permitted in our

March 24 order.

              Affirmed.



LaROSE, C.J., and WALLACE and LUCAS, JJ., Concur.




              2
                  We originally issued an unpublished order on February 17, 2017.


                                            -2-